EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 20, 21 and 23-32 have been cancelled.
This application is in condition for allowance except for the presence of claims 20, 21 and 23-32 directed to an invention non-elected without traverse.  Accordingly, claims 20, 21 and 23-32 have been cancelled, as stated above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a container and two-part closure combination comprising a container and a two-part closure having a disc with a center panel, a shoulder and a feature extending from the shoulder, and a ring having a projection with a bottom surface configured to engage the screw thread and a top surface configured to engage the feature, wherein the feature of the disc engages with the neck of the container in a snap-fit relationship.

Richardson cannot be modified to teach a snap fit connection between the feature and neck of the container because the modification would render the combination unsatisfactory for its intended purpose.  Richardson teaches the expansion of the closure ring 12 during a retort operation.  The expansion of the closure ring cannot occur with a snap fit connection between the feature and neck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736